DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 8, 21, 22, 27 have been amended; support for these claims can be found on pg. 22, para. 2 and original claims 8, 21, 22 and 27 of the original specification
Claims 46 and 47 are newly added; support for these claims can be found pg. 22, para. 2 of the original specification.
Claims 1-35, 46 and 47 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-35, 46 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10872736 in view of Zhao (US-20190070826-A1) and Bai, Yuanyuan, et al. "Transparent hydrogel with enhanced water retention capacity by introducing highly hydratable salt." Applied Physics Letters 105.15 (2014): 151903, hereinafter Bai.

Claim 15 of the reference patent comprises the subject matter of the instant claims 1 and 22 in full except for the recitation of a polymeric layer encapsulating the hydrogel. Bai discloses a challenge faced in the use of hydrogel electrolytes in electronic applications, namely “the water retention capacity of a hydrogel is a fundamental property influencing its other properties. In previous work, however, the hydrogel has poor water retention capacity, thus, it usually fails to work in a few hours due to drying out.22 One way to reduce the rate of water evaporation is to encapsulate the hydrogel, however, it is hard to be realized” (pg. 105, Col. 1, para. 2; Col. 2, para. 1).

Zhao discloses a hydrogel (“PAAm - alginate hydrogel”; [0070]; [0080]); and 

a polymeric layer (“PDMS coatings”; “thin layer of PDMS elastomer”; [0070]; “PDMS film”; [0092]) substantially encapsulating (Fig. 4A; [0070]) the hydrogel ([0070]) and forming at least one crosslinked structure (“covalently crosslinking”; [0005]; “covalently anchored”; [0057]; “robustly bonded”; [0070]; Fig. 1D; “robust interface”) with the hydrogel ([0070]); 



    PNG
    media_image1.png
    437
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    738
    1209
    media_image2.png
    Greyscale
wherein the polymeric layer ([0070]) is arranged to prevent water 10escaping from the hydrogel structure (“can effectively prevent evaporation of water from the hydrogel”; [0070]; Fig. 4A) but does not teach an embodiment in which the polymeric layer substantially encapsulates the hydrogel. 

However, Zhao teaches an example where the hydrogel is bonded on one side to a polymeric layer (“ecoflex”; [0097]). 

It would have been obvious to have modified the invention of the reference patent by employing a PDMS polymeric layer substantially encapsulating a PAam-Alginate hydrogel in lightof Bai’s teaching of a design need to address the water retention capabilities of hydrogels. By modifying the reference patent, one of ordinary skill in the art would reasonably expect to fabricate a water retentive ionically conductive hydrogel. Further, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape of Zhao’s invention such that it encapsulates the hydrogel.

Claims 2-21, 23-35, 46 and 47 are rejected based on dependency to claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727